Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	The interpretation of claim 11 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, set forth in the Non-Final Office Action mailed on 3/01/2022 has been withdrawn because of the amendment filed on 5/17/2022.
3.	Applicant’s arguments, see remarks page 6-9, filed 5/17/2022, with respect to the rejection(s) of Claims 1-3, 7, 10, 11, 20, 21-23 and 26 under 35 U.S.C. 103 as being unpatentable over QIU et al. (CN203037760U) in view of WANG et al. (CN202189197U), Claims 4-6 and 24-25 under 35 U.S.C. 103 as being unpatentable over QIU et al. ‘760 U in view of WANG’ 197 U and further in view of ZHOU et al. (CN104165752A), Claims 8, 9 and 27-28 under 35 U.S.C. 103 as being unpatentable over QIU et al. ‘760 U in view of WANG ‘197 U, and further in view of Kyrtsos (US5105896A) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 7-8, regarding amended independent claim 1 that “However, in one aspect, as seen from the below annotated FIGS. 1 and 2 of the cited reference-QIU, the alleged display assembly [21+2] and the alleged PCB [1] are stacked on the alleged test board [42], rather than the display assembly and the PCB are located on the test board in a side-by-side manner as recited in claim of the instant application.
In another aspect, viewed from the below annotated FIGS. 1 and 2 of QIU, two end/side surfaces of the alleged circuit unit [31] are disposed with the alleged second electrical contact and the alleged third electrical contact respectively, rather than the second electrical contact and the third electrical contact are defined on the bottom surface of the circuit unit as recited in claim 1 of the instant application.
In still another aspect, regarding to the alleged third electrical contact, the alleged circuit unit [31] and the display screen 2 of the cited reference-QIU are spaced from each other, i-e., the alleged third electrical contact is horizontally spaced from the display screen 2 of the cited reference-QIU, rather than the third electrical contact and the electrically conductive adhesive are stacked between the bottom surface and the display assembly as recited in claim 1 of the instant application.
In further still another aspect, regarding to the alleged first electrical contact [32] and the alleged second electrical contact, the alleged first electrical contact [32] and the alleged circuit unit [31] with the alleged second electrical contact are located on the alleged PCB [1] in a side-by-side manner, rather than the first electrical contact and the second electrical contact are stacked between the bottom surface and the printed circuit board as recited in claim 1 of the instant application.”

Examiner Response:
Applicant’s arguments, see page 7-8 (stated above), filed 5/17/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, applicant has amended the claim which necessitates a new ground of rejection. The following limitations are now added to independent claim 1, “wherein the display assembly and the printed circuit board are located on the test board in a side-by-side manner; a circuit unit arranged on the display assembly, wherein the circuit unit has an upper surface facing away from the test board and an opposite bottom surface facing toward the test board, one end of the circuit unit defines a second electrical contact at the bottom surface, the other end of the circuit unit defines a third electrical contact at the bottom surface, and the third electrical contact is electrically communicated with the display assembly via an electrically conductive adhesive and whereby the third electrical contact and the electrically conductive adhesive are stacked between the bottom surface and the display assembly;……………
…..thereby the first electrical contact and the second electrical contact are stacked between the bottom surface and the printed circuit board, and the display assembly is electrically communicated with the printed circuit board” which necessitates a new ground of rejection. In view of applicant’s claim amendment QIU is reapplied to meet at least the amended limitation of claim 1. Because QIU discloses in Figure 1 and Figure 2 an IC chip and the amended limitation. Therefore, claim 1 is now rejected is under 35 U.S.C. 103 as being unpatentable over QIU et al. (Hereinafter “QIU”) in the CN 203037760 U in view of WANG et al. (Hereinafter “WANG”) CN 202189197 U. See the rejection set forth below.

For expedite prosecution applicant is invited to call to discuss the present rejection and to discuss any possible amendment to overcome the references to make the claims allowable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over QIU et al. (Hereinafter “QIU”) in the CN 203037760 U in view of WANG et al. (Hereinafter “WANG”) CN 202189197 U.

Regarding claim 1, QIU teaches a device for testing a printed circuit board [1] in Figure 1 and Figure 2 (Modified Figure 1 of Qiu Modified Figure 2 of Qiu) below, wherein the printed circuit board [31] (circuit connection plate 31 as the printed circuit board) (Here, the circuit connection plate 31 may be a flexible printed circuit board (Flexible Printed Circuit Board) display screen 2 with the printed circuit board  and COF 21 between joint strength; Paragraph [0025] Line 7-9) includes a first electrical contact [32] (in order to improve the circuit connection plate 31, further added with a connector 32 of the connection device 3; Paragraph [0025] Line 9-10; connector 32 as the first electrical contact) and is applied to a display panel (A display screen lighting detecting jig, comprising a pressing device, a printed circuit board and a connection device, the connection device respectively electrically connected with the printed circuit board, the COF of the display screen; Paragraph [0005] Line 1-3), the device comprising:

    PNG
    media_image1.png
    670
    1535
    media_image1.png
    Greyscale

Figure 2: Modified Figure 2 of Qiu
a test board [1] configured to carry the printed circuit board [31] (Figure 1: Modified Figure 2 of Qiu above shows that the test board carries the printed circuit board [31]; a printed circuit board 1 as the test board and the connection device 3; Paragraph [0025] Line 1-2); 
a display assembly [2]+[21] (a printed circuit board 1 and the connection device 3; a display screen 2 of the COF 21 connection; Paragraph [0025] Line 1-3) positioned on the test board [1] (Figure 2: Modified Figure 1 of Qiu above shows that the display assembly [2] positioned on the test board 1), wherein the display assembly [21+2] and the printed circuit board [31] are located on the test board [1] in a side-by-side manner (Figure 2: Modified Figure 1 of Qiu above shows that the display assembly [21+2] and the printed circuit board [31] are located on the test board [1] in a side-by-side manner); 
a circuit unit [21] ((a printed circuit board 1 and the connection device 3; a display screen 2 of the COF 21 connection; Paragraph [0025] Line 1-3; COF 21 as the circuit unit) arranged on the display assembly [2] (a printed circuit board 1 and the connection device 3, the connection device 3 is respectively connected with the printed circuit board 1, a display screen 2 of the COF 21 connection; Paragraph [0025] Line 1-3), wherein 
the circuit unit [21] has an upper surface facing away from the test board [1] and an opposite bottom surface facing toward the test board [1] (Figure 2: Modified Figure 2 of Qiu above shows the circuit unit [21] has an upper surface facing away from the test board [1] and an opposite bottom surface facing toward the test board [1]),
one end of the circuit unit [21] defines a second electrical contact at the bottom surface, the other end of the circuit unit [21] defines a third electrical contact at the bottom surface (Figure 2: Modified Figure 2 of Qiu above shows that one end of the circuit unit [21] defines a second electrical contact, the other end of the circuit unit [21] defines a third electrical contact), and 
the third electrical contact is electrically communicated with the display assembly [2]+[21] (the connection device 3 are respectively connected with the printed circuit board 1 and a display screen 2 of the COF 21 for crimping; Paragraph [0025] Line 4-5; Figure 2: Modified Figure 2 of Qiu above shows that the third electrical contact is electrically communicated with the display assembly [2]+[21]; connecting device 3 is a line connection plate 31, one end of which is connected with printed circuit board 1 is electrically. the other end is connected with the chip on film 21 electrically display screen 2; Paragraph [0025] Line 5-8); 


    PNG
    media_image2.png
    698
    973
    media_image2.png
    Greyscale

Figure 1: Modified Figure 1 of Qiu
an aligning portion [46] provided above the test board [1] (Figure 1: Modified Figure 1 of Qiu above shows an aligning portion [46] provided above the test board; it also can be the pressing block 41 of the lower end surface is provided with an elastic strip 46; Paragraph [0026] Line 9-10; elastic strip 46 as the aligning portion as it aligns the second electrical contact with the first electrical contact), wherein the aligning portion [46] is configured to align the second electrical contact with the first electrical contact [32] (Figure 1: Modified Figure 1 of Qiu above shows that the aligning portion [46] is configured to limit a position of the printed circuit board [1] to thereby align the second electrical contact with the first electrical contact [32]; Figure shows first and second electrical contacts are aligned by the elastic strip 46); and 
a pressing portion [41] (block 41 as the pressing portion as 41 is a portion of the pressure block) positioned above the second electrical contact and being in contact with an upper surface of the circuit unit [31] (crimping device 4 comprises a block 41, pressure platform 42, pressure block supporting plate (43) and a weight block 44, the pressing end 41 of the pressing support plates 43 fixing joint, a weight block (44) is set on the pressure support plates 43; Paragraph [0026] Line 1-3; Figure 1: Modified Figure 1 of Qiu above shows that a pressing portion [41] positioned above the second electrical contact and being in contact with an upper surface of the circuit unit [31]), wherein 
the pressing portion [41] is configured to press the second electrical contact in contact with the first electrical contact [32] (Figure 1: Modified Figure 1 of Qiu above shows that the pressing portion [41] is configured to press the end of the circuit unit [31] on which the second electrical contact is defined, so that the second electrical contact is in contact with the first electrical contact), and thereby the first electrical contact and the second electrical contact are stacked between the bottom surface and the printed circuit board [31] Figure 2: Modified Figure 1 of Qiu above shows that the first electrical contact and the second electrical contact are stacked between the bottom surface and the printed circuit board [31]), and the display assembly [2]+[21] is electrically communicated with the printed circuit board [31] (Here, the circuit connection plate 31 may be a flexible printed circuit board (Flexible Printed Circuit Board). display screen 2 with the printed circuit board I and COF 21; Paragraph [0025] Line 7-8; Figure 1: Modified Figure 1 of Qiu above shows that the display assembly [2]+[21] is electrically communicated with the printed circuit board [31]).
Qiu fails to teach that the third electrical contact is electrically communicated with the display assembly via an electrically conductive adhesive and whereby the third electrical contact and the electrically conductive adhesive are stacked between the bottom surface and the display assembly
WANG teaches a circuit testing technology, especially relates to a three-electrode liquid crystal module for printed circuit board (Printed circuit board (PCB) of the detection device (Paragraph [0001] Line 1-2), wherein 
the third electrical contact (electrode as the contact) is electrically communicated with the display assembly [5] via an electrically conductive adhesive [6] in Figure 3 (the three-surface electrode in the same plane of the first electrode and the second electrode (as the electrical contact) through the conductive adhesive tape (6) with the test adapter plate (1) of the display module connection structure is connected with the three-surface electrode in the third electrode of the other plane through the flexible circuit board (7) and the test adapter plate (1); Paragraph [0011] Line 3-6) and whereby the third electrical contact (electrode) and the electrically conductive adhesive [6] (conductive rubber strip 6 as conductive adhesive) are stacked between the bottom surface and the display assembly [5] (the test adapter plate of the display module connection structure comprises matched with three- surface electrode of the three-surface electrode liquid crystal module (5) of the conductive rubber strip (6) and the flexible circuit board (7); Paragraph [0011] Line 1-3; three surface electrodes are the three contacts; the three-surface electrode in the same plane of the first electrode and the second electrode (as the electrical contact) through the conductive adhesive tape (6) with the test adapter plate (1) of the display module connection structure is connected with the three-surface electrode in the third electrode of the other plane through the flexible circuit board (7) and the test adapter plate (1); Paragraph [0011] Line 3-6; Figure 3 shows that the third electrical contact (electrode) and the electrically conductive adhesive [6] are stacked between the bottom surface and the display assembly [5]). The purpose of doing so is to ensure the connection reliability of the PCB and to improve factory detection efficiency and improves the yield.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu in view of WANG, because WANG teaches to communicate the third electrical contact electrically with the display assembly via an electrically conductive adhesive ensures the connection reliability of the PCB and improves factory detection efficiency and improves the yield (Paragraph [0015] Line 6-7).

Regarding claim 2, QIU teaches a device, wherein the device further comprises 
a detecting portion [42] (pressing platform 42 as the detection portion as it detects if the pressing block 43 is connected or not) and a controlling portion [43] (pressure block 43 as the controlling portion as it controls the and provide pressing plans and accurate connection), the detecting portion [42] is configured to detect whether the display assembly [2] normally works or not, the controlling portion [43] is connected with the detecting portion (crimping device 4 comprises a block 41, pressure platform 42, pressure block supporting plate (43) and a weight block 44, the pressing end 41 of the pressing support plates 43 fixing joint, a weight block (44) is set on the pressure support plates 43. pressing block support plate 43 is connected through the supporting spring and the metal column 45 with pressure platform 42; Paragraph [0042] Line 1-4), and is configured to judge whether the printed circuit board [31] is qualified or not, according to the detecting result of the detecting portion [42], wherein the printed circuit board is judged qualified if the display assembly normally works; otherwise and the printed circuit board [31] is judged unqualified if the display assembly [2] works abnormally ((3) with display screen 2 one terminal PIN of the flip chip films 21 under the flexible circuit board through pressing block 42 the PIN. [4] (0031) is electrified, it can realize screen 2 for lighting. [0032] lower surface respectively adopts the utility model and existing technology tool to test the resulting test data. the test data is the test data of the utility model fixture is made of conductive rubber strip fixture [0035] when viewed from more data, the utility model tool with the current conductive adhesive strip fixture for the measured data and no great difference; Paragraph [0030]-[0035]; detecting portion 42 connects with the controlling portion 43 and realizes screen 2 for lighting that means display assembly normally works and if it is not lighting means it is not working).


Regarding claim 3, QIU teaches a device, wherein 
the controlling portion [43] (pressure block 43 as the controlling portion as it controls the and provide pressing plans and accurate connection) (crimping device 4 comprises a block 41, pressure platform 42, pressure block supporting plate (43) and a weight block 44, the pressing end 41 of the pressing support plates 43 fixing joint, a weight block (44) is set on the pressure support plates 43; Paragraph [0026] Line 1-3) is connected with the pressing portion [41] (Figure 1: Modified Figure 1 of Qiu above shows that the controlling portion 43 is connected with the pressing portion 41), and 
the controlling portion [43] is configured to control the pressing portion [41] to apply pressure to the circuit unit [31] (pressing block is made of acryl material, can be at the lower end of the pressing block is provided with a convex pressing plane and better for pressing the flexible circuit board through the extruding counter weight block 44 block 41 to realize accurate connection between the circuits; Paragraph [0026] Line 6-9; Figure 1: Modified Figure 1 of Qiu above shows that the controlling portion [43] is configured to control the pressing portion [41] to apply pressure to the circuit unit [31]).

Regarding claim 7, QIU teaches a device, wherein 
the aligning portion is a stop pin (the lower end surface is provided with an elastic strip 46, elastic strip 46 is silicon rubber strip or plastic strip, wherein the elastic strip 46 of width less than 41 of the width of the end face, and the flexible circuit board golden finger (connecting finger) is equal to the width. crimping device 4 when performing compression, the elastic strip 46 and the flexible circuit board is made of flexible connection; Paragraph [0026] Line 9-13; The strip can be anything and it can be a stop pin as strip also functions as a stop pin to stop aligning both the contact).


Regarding claim 10, QIU teaches a method for testing a printed circuit board using the device of claim 1 (See the rejection of claim 1 above), wherein 
the printed circuit board [31] in Figure 1 and Figure 2 (Modified Figure 1 of Qiu Modified Figure 2 of Qiu) above is applied to a display panel [2] (A display screen lighting detecting jig, comprising a pressing device, a printed circuit board and a connection device, the connection device respectively electrically connected with the printed circuit board, the COF of the display screen; Paragraph [0005] Line 1-3) and includes a first electrical contact [32] (in order to improve the circuit connection plate 31, further added with a connector 32 of the connection device 3; Paragraph [0025] Line 9-10; connector 32 as the first electrical contact), the method comprising:
placing the printed circuit board [31] on the test board [1] (Figure 1: Modified Figure 1 of Qiu above shows that the test board [1] placed the printed circuit board [31]; a printed circuit board 1 and the connection device 3; Paragraph [0025] Line 1-2), wherein 
the first electrical contact [32] is aligned with the second electrical contact (Figure 1: Modified Figure 1 of Qiu above shows that the aligning portion [46] is configured to limit a position of the printed circuit board [1] to thereby align the second electrical contact with the first electrical contact [32]; Figure shows first and second electrical contacts are aligned by the elastic strip 46);
controlling the pressing portion [41] to press the circuit unit [21] until the first electrical contact [32] is in tight contact with the second electrical contact, so that the printed circuit board [31] is electrically communicated with the display assembly [2] (crimping device 4 comprises a block 41, pressure platform 42, pressure block supporting plate (43) and a weight block 44, the pressing end 41 of the pressing support plates 43 fixing joint, a weight block (44) is set on the pressure support plates 43; Paragraph [0026] Line 1-3; Figure 1: Modified Figure 1 of Qiu above shows that a pressing portion [41] positioned above the second electrical contact and being in contact with an upper surface of the circuit unit [21]; Figure 1: Modified Figure 1 of Qiu above shows that the pressing portion [41] is configured to press the end of the circuit unit [21] on which the second electrical contact is defined, so that the second electrical contact is in contact with the first electrical contact); 
testing whether the display assembly [21+2] works normally or not ((3) with display screen 2 one terminal PIN of the flip chip films 21 under the flexible circuit board through pressing block 42 the PIN. [4] (0031) is electrified, it can realize screen 2 for lighting; Paragraph [0032] Line 1-4); and 
judging the printed circuit board [31] qualified or not according to the testing result, wherein the printed circuit board [31] is judged qualified if the display assembly [2] normally works, otherwise judging and the printed circuit board [31] is judged unqualified if the display assembly [2] works abnormally ((3) with display screen 2 one terminal PIN of the flip chip films 21 under the flexible circuit board through pressing block 42 the PIN. [4] (0031) is electrified, it can realize screen 2 for lighting. [0032] lower surface respectively adopts the utility model and existing technology tool to test the resulting test data. the test data is the test data of the utility model fixture is made of conductive rubber strip fixture [0035] when viewed from more data, the utility model tool with the current conductive adhesive strip fixture for the measured data and no great difference; Paragraph [0030]-[0035]; detecting portion 42 connects with the controlling portion 43 and realizes screen 2 for lighting that means display assembly normally works and if it is not lighting means it is not working or abnormal).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over QIU et al. ‘760 U in view of WANG ‘197 U, as applied to claim 1 above, and further in view of ZHOU et al. (Hereinafter “ZHOU”) in the CN 104165752 A (2014-11-26). 

Regarding claim 4, the combination of Qiu and Wang fails to teach a device, wherein the detecting portion is a lux meter.
ZHOU teaches a uniform light illumination uniformity test method, especially relates to a uniform light illumination uniformity test method and device; Paragraph [0001] Line 1-2), wherein 
the detecting portion is a lux meter (each quadrant quadrants on the test plate are respectively provided with at least a plurality of fixed luxmeter of fixing frame, each one fixed frame is movably set on an inclined rail, the inclined guide rail from the center point O of the coordinate axes XOY is set along radial direction of the concentric circles, the fixing frame can be set at different positions of the quadrants each quadrant along the inclined guide rail.; Paragraph [0013] Line 1-5). The purpose of doing so is to uniformly control the display device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu and WANG in view of Zhou, because Zhou teaches to include a lux meter uniformly controls the display device (Paragraph [0014] Line 1).

Regarding claim 5, the combination of Qiu and Wang fails to teach a device, wherein the controlling portion is a personal computer.
ZHOU teaches a uniform light illumination uniformity test method, especially relates to a uniform light illumination uniformity test method and device; Paragraph [0001] Line 1-2), wherein 
the controlling portion is a personal computer ([0049] the calculation process of step 3 and step 4 will be through the computer software program is solidified in the illumination homogeneity control display circuit so as to realize the corresponding function; Paragraph [0049] Line 1-2). The purpose of doing so is to realize the corresponding function.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu and WANG in view of Zhou, because Zhou teaches to include a personal computer realizes the corresponding function (Paragraph [0049]).

Regarding claim 6, the combination of Qiu and Wang fails to teach a device, wherein the controlling portion is a personal computer.
ZHOU teaches a uniform light illumination uniformity test method, especially relates to a uniform light illumination uniformity test method and device; Paragraph [0001] Line 1-2), wherein 
the controlling portion is a personal computer ([0049] the calculation process of step 3 and step 4 will be through the computer software program is solidified in the illumination homogeneity control display circuit so as to realize the corresponding function; Paragraph [0049] Line 1-2). The purpose of doing so is to realize the corresponding function.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu and WANG in view of Zhou, because Zhou teaches to include a personal computer realizes the corresponding function (Paragraph [0049]).

Claims 8 and 9  are rejected under 35 U.S.C. 103 as being unpatentable over  QIU et al. ‘760 U in view of WANG ‘197 U, as applied to claim 1 above, and further in view of Kyrtsos in the US patent Number US 5105896 A.

Regarding claim 8, the combination of Qiu and Wang fails to teach a device, wherein the pressing portion is a press machine.
Kyrtsos teaches an apparatus and method for weighing and indicating the weight of the bulk material being transferred (Column 1 Line 7-9), wherein
the pressing portion is a press machine (A hydraulic cylinder, connected between the vehicle and the implement linkage, actuates the implement linkage. A pressure sensor detects the pressure of the hydraulic fluid within the hydraulic cylinder and responsively produces a first signal. A controller receives the first signal, responsively calculates a pressure differential, and determines the payload weight as a function of the pressure differential; Column 2 Line 30-37). The purpose of doing so is to calculate the pressure properly to align the contact for determining the abnormality of the display.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu and WANG in view of Kyrtsos, because Kyrtsos teaches to include a press machine can calculate the pressure properly to align the contact for determining the abnormality of the display.

Regarding claim 9, the combination of Qiu and Wang fails to teach a device, w herein the pressing portion is a hydraulic press machine.
Kyrtsos teaches an apparatus and method for weighing and indicating the weight of the bulk material being transferred (Column 1 Line 7-9), wherein
the pressing portion is a hydraulic press machine (A hydraulic cylinder, connected between the vehicle and the implement linkage, actuates the implement linkage. A pressure sensor detects the pressure of the hydraulic fluid within the hydraulic cylinder and responsively produces a first signal. A controller receives the first signal, responsively calculates a pressure differential, and determines the payload weight as a function of the pressure differential; Column 2 Line 30-37). The purpose of doing so is to calculate the pressure properly to align the contact for determining the abnormality of the display.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu and WANG in view of Kyrtsos, because Kyrtsos teaches to include a hydraulic press machine can calculate the pressure properly to align the contact for determining the abnormality of the display.

Claims 11, 20-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over QIU et al. ‘760 U in view of WANG ‘197 U, and further in view of ZHOU et al. (Hereinafter “ZHOU”) in the CN 104165752 A (2014-11-26) and Faucett in the US Patent Number US 4769596 A.

Regarding claim 11, QIU teaches a system for testing a printed circuit board [1] in Figure 1 and Figure 2 (Modified Figure 1 of Qiu Modified Figure 2 of Qiu) below, wherein the printed circuit board [31] (circuit connection plate 31 as the printed circuit board) (Here, the circuit connection plate 31 may be a flexible printed circuit board (Flexible Printed Circuit Board) display screen 2 with the printed circuit board  and COF 21 between joint strength; Paragraph [0025] Line 7-9) includes a first electrical contact [32] (in order to improve the circuit connection plate 31, further added with a connector 32 of the connection device 3; Paragraph [0025] Line 9-10; connector 32 as the first electrical contact) and is applied to a display panel (A display screen lighting detecting jig, comprising a pressing device, a printed circuit board and a connection device, the connection device respectively electrically connected with the printed circuit board, the COF of the display screen; Paragraph [0005] Line 1-3), the device comprising:
a test board [1] configured to carry the printed circuit board [31] (Figure 1: Modified Figure 2 of Qiu above shows that the test board carries the printed circuit board [31]; a printed circuit board 1 as the test board and the connection device 3; Paragraph [0025] Line 1-2); 
a display assembly [2]+[21] (a printed circuit board 1 and the connection device 3; a display screen 2 of the COF 21 connection; Paragraph [0025] Line 1-3) positioned on the test board [1] (Figure 2: Modified Figure 1 of Qiu above shows that the display assembly [2] positioned on the test board 1), wherein the display assembly [21+2] and the printed circuit board [31] are located on the test board [1] in a side-by-side manner (Figure 2: Modified Figure 1 of Qiu above shows that the display assembly [21+2] and the printed circuit board [31] are located on the test board [1] in a side-by-side manner); 
a circuit unit [21] ((a printed circuit board 1 and the connection device 3; a display screen 2 of the COF 21 connection; Paragraph [0025] Line 1-3; COF 21 as the circuit unit) arranged on the display assembly [2] (a printed circuit board 1 and the connection device 3, the connection device 3 is respectively connected with the printed circuit board 1, a display screen 2 of the COF 21 connection; Paragraph [0025] Line 1-3), wherein 
the circuit unit [21] has an upper surface facing away from the test board [1] and an opposite bottom surface facing toward the test board [1] (Figure 2: Modified Figure 2 of Qiu above shows the circuit unit [21] has an upper surface facing away from the test board [1] and an opposite bottom surface facing toward the test board [1]),
one end of the circuit unit [21] defines a second electrical contact at the bottom surface, the other end of the circuit unit [21] defines a third electrical contact at the bottom surface (Figure 2: Modified Figure 2 of Qiu above shows that one end of the circuit unit [21] defines a second electrical contact, the other end of the circuit unit [21] defines a third electrical contact), and 
the third electrical contact is electrically communicated with the display assembly [2]+[21] (the connection device 3 are respectively connected with the printed circuit board 1 and a display screen 2 of the COF 21 for crimping; Paragraph [0025] Line 4-5; Figure 2: Modified Figure 2 of Qiu above shows that the third electrical contact is electrically communicated with the display assembly [2]+[21]; connecting device 3 is a line connection plate 31, one end of which is connected with printed circuit board 1 is electrically. the other end is connected with the chip on film 21 electrically display screen 2; Paragraph [0025] Line 5-8); 
an aligning portion [46] provided above the test board [1] (Figure 1: Modified Figure 1 of Qiu above shows an aligning portion [46] provided above the test board; it also can be the pressing block 41 of the lower end surface is provided with an elastic strip 46; Paragraph [0026] Line 9-10; elastic strip 46 as the aligning portion as it aligns the second electrical contact with the first electrical contact), wherein the aligning portion [46] is configured to align the second electrical contact with the first electrical contact [32] (Figure 1: Modified Figure 1 of Qiu above shows that the aligning portion [46] is configured to limit a position of the printed circuit board [1] to thereby align the second electrical contact with the first electrical contact [32]; Figure shows first and second electrical contacts are aligned by the elastic strip 46); and 
a pressing portion [41] (block 41 as the pressing portion as 41 is a portion of the pressure block) positioned above the second electrical contact and being in contact with an upper surface of the circuit unit [31] (crimping device 4 comprises a block 41, pressure platform 42, pressure block supporting plate (43) and a weight block 44, the pressing end 41 of the pressing support plates 43 fixing joint, a weight block (44) is set on the pressure support plates 43; Paragraph [0026] Line 1-3; Figure 1: Modified Figure 1 of Qiu above shows that a pressing portion [41] positioned above the second electrical contact and being in contact with an upper surface of the circuit unit [31]), wherein 
the pressing portion [41] is configured to press the second electrical contact in contact with the first electrical contact [32] (Figure 1: Modified Figure 1 of Qiu above shows that the pressing portion [41] is configured to press the end of the circuit unit [31] on which the second electrical contact is defined, so that the second electrical contact is in contact with the first electrical contact), and thereby the first electrical contact and the second electrical contact are stacked between the bottom surface and the printed circuit board [31] Figure 2: Modified Figure 1 of Qiu above shows that the first electrical contact and the second electrical contact are stacked between the bottom surface and the printed circuit board [31]), and the display assembly [2]+[21] is electrically communicated with the printed circuit board [31] (Here, the circuit connection plate 31 may be a flexible printed circuit board (Flexible Printed Circuit Board). display screen 2 with the printed circuit board I and COF 21; Paragraph [0025] Line 7-8; Figure 1: Modified Figure 1 of Qiu above shows that the display assembly [2]+[21] is electrically communicated with the printed circuit board [31]);
a pressing unit [44] (weight block 44 as the pressing unit) configured to control the pressing portion [41] to press the circuit unit [31] (as shown in Figure 3, crimping device 4 comprises a block 41, pressure platform 42, pressure block supporting plate (43) and a weight block 44, the pressing end 41 of the pressing support plates 43 fixing joint, a weight block (44) is set on the pressure support plates 43. pressing block support plate 43 is connected through the supporting spring and the metal column 45 with pressure platform 42, supporting spring sleeve here on the metal post, printed circuit board 1, connection device 3 and display screen 2 of the chip on film 21 is set on the pressing 41 pressing surface of the pressing platform 42 between; Paragraph [0026] Line 1-9); 
a judging unit configured to judge the printed circuit board qualified or not according to the testing result, wherein the printed circuit board is judged qualified if the display assembly normally works and the printed circuit board is judged unqualified if the display assembly works abnormally ((3) with display screen 2 one terminal PIN of the flip chip films 21 under the flexible circuit board through pressing block 42 the PIN. [4] (0031) is electrified, it can realize screen 2 for lighting. [0032] lower surface respectively adopts the utility model and existing technology tool to test the resulting test data. the test data is the test data of the utility model fixture is made of conductive rubber strip fixture [0035] when viewed from more data, the utility model tool with the current conductive adhesive strip fixture for the measured data and no great difference; Paragraph [0030]-[0035]; detecting portion 42 connects with the controlling portion 43 and realizes screen 2 for lighting that means display assembly normally works and if it is not lighting means it is not working).
Qiu fails to teach that the third electrical contact is electrically communicated with the display assembly via an electrically conductive adhesive and whereby the third electrical contact and the electrically conductive adhesive are stacked between the bottom surface and the display assembly and a testing unit configured to test the display assembly works normally or not, when the display assembly is electrically communicated with the printed circuit board.
WANG teaches a circuit testing technology, especially relates to a three-electrode liquid crystal module for printed circuit board (Printed circuit board (PCB) of the detection device (Paragraph [0001] Line 1-2), wherein 
the third electrical contact (electrode as the contact) is electrically communicated with the display assembly [5] via an electrically conductive adhesive [6] in Figure 3 (the three-surface electrode in the same plane of the first electrode and the second electrode (as the electrical contact) through the conductive adhesive tape (6) with the test adapter plate (1) of the display module connection structure is connected with the three-surface electrode in the third electrode of the other plane through the flexible circuit board (7) and the test adapter plate (1); Paragraph [0011] Line 3-6) and whereby the third electrical contact (electrode) and the electrically conductive adhesive [6] (conductive rubber strip 6 as conductive adhesive) are stacked between the bottom surface and the display assembly [5] (the test adapter plate of the display module connection structure comprises matched with three- surface electrode of the three-surface electrode liquid crystal module (5) of the conductive rubber strip (6) and the flexible circuit board (7); Paragraph [0011] Line 1-3; three surface electrodes are the three contacts; the three-surface electrode in the same plane of the first electrode and the second electrode (as the electrical contact) through the conductive adhesive tape (6) with the test adapter plate (1) of the display module connection structure is connected with the three-surface electrode in the third electrode of the other plane through the flexible circuit board (7) and the test adapter plate (1); Paragraph [0011] Line 3-6; Figure 3 shows that the third electrical contact (electrode) and the electrically conductive adhesive [6] are stacked between the bottom surface and the display assembly [5]);
a testing unit configured to test the display assembly works normally or not, when the display assembly is electrically communicated with the printed circuit board (When using this utility model of three-surface electrode liquid crystal module for detecting device of PCB, the three-surface electrode liquid crystal module through conductive strip and flexible circuit board connected to the test adapter plate, then the testing adapter board fixed in the lower pressure plate, and then after testing PCB for locating and fixing through locating column and a conductive strip. after installing the waiting for testing PCB, the upper plate rotates approximately 180 degrees, substantially parallel to the lower pressure plate, and then using the clamp and the lower pressure plate clamping, after testing PCB is stabilized at the time of clamping, then it can perform the corresponding testing operation, can through the test switching plate and the other end of the three-surface electrode liquid crystal module for displaying testing result; Paragraph [0030] Line 1-8). The purpose of doing so is to ensure the connection reliability of the PCB and to improve factory detection efficiency and improves the yield and to perform the corresponding testing operation to display the test result to determine if the circuit board is working or not.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu in view of WANG, because WANG teaches to communicate the third electrical contact electrically with the display assembly via an electrically conductive adhesive and to include a testing unit ensures the connection reliability of the PCB and improves factory detection efficiency and improves the yield (Paragraph [0015] Line 6-7), performs the corresponding testing operation, displays the test result and determines if the circuit board is working or not (Paragraph [0030]). 
The combination of Qiu and Wang fails to teach a system, wherein the testing unit is a lux meter.
ZHOU teaches a uniform light illumination uniformity test method, especially relates to a uniform light illumination uniformity test method and device; Paragraph [0001] Line 1-2), wherein 
the testing unit is a lux meter (each quadrant quadrants on the test plate are respectively provided with at least a plurality of fixed lux meter of fixing frame, each one fixed frame is movably set on an inclined rail, the inclined guide rail from the center point O of the coordinate axes XOY is set along radial direction of the concentric circles, the fixing frame can be set at different positions of the quadrants each quadrant along the inclined guide rail.; Paragraph [0013] Line 1-5);
the judging unit is a personal computer ([0049] the calculation process of step 3 and step 4 will be through the computer software program is solidified in the illumination homogeneity control display circuit so as to realize the corresponding function; Paragraph [0049] Line 1-2). The purpose of doing so is to uniformly control the display device and to realize the corresponding function.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu and WANG in view of Zhou, because Zhou teaches to include a personal computer and lux meter realizes the corresponding function (Paragraph [0049]), uniformly controls the display device (Paragraph [0014] Line 1).
The combination of Qiu, Wang and ZHOU fails to teach a system, wherein the pressing unit is a servo motor.
Faucett teaches a bare printed circuit board tester, and more particularly, to a bare printed circuit board tester for simultaneously testing a large number of conductive paths on a bare printed circuit board for open circuit and short circuit conditions (Column 1 Line 6-10), wherein
the pressing unit is a servo motor [275] in Figure 2 (A motor 275 is used to operate a vacuum pump 276 which draws a suction via conduit 277/234 and a vacuum inlet 233 such that the air is suctioned from the hollow interior 265 of the cavity 265 of the box-like structure 221. This evacuation causes the bare printed circuit board 242 to press down against the spring bias of the pin assemblies 249 and make contact with the contacts or pin ends 267 of the pogo pin assemblies 249; Column 5 Line 55-62). The purpose of doing so is to apply electrical power to the conductive paths under test (Column 5 Line 63-64) to provide a relatively low cost system for performing short and open circuit tests in a minimal amount of time (Column 1 Line 40-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu and WANG and Zhou in view of Faucett, because Faucett teaches to include a servomotor applies electrical power to the conductive paths under test (Column 5 Line 63-64) and provides as relatively low cost system for performing short and open circuit tests in a minimal amount of time (Column 1 Line 40-42).


Regarding claim 20, the combination of Qiu, Zhou and Faucett fails to teach a system, wherein the third electrical contact is electrically communicated with the display assembly via an electrically conductive adhesive.
WANG teaches a circuit testing technology, especially relates to a three-electrode liquid crystal module for printed circuit board (Printed circuit board (PCB) of the detection device (Paragraph [0001] Line 1-2), wherein 
the third electrical contact (electrode as the contact) is electrically communicated with the display assembly [1] via an electrically conductive adhesive [6] in Figure 3 (the three-surface electrode in the same plane of the first electrode and the second electrode (as the electrical contact) through the conductive adhesive tape (6) with the test adapter plate (1) of the display module connection structure is connected with the three-surface electrode in the third electrode of the other plane through the flexible circuit board (7) and the test adapter plate (1); Paragraph [0011] Line 3-6). The purpose of doing so is to ensure the connection reliability of the PCB and to improve factory detection efficiency and improves the yield.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Qiu, Zhou and Faucett in view of WANG, because WANG teaches to communicate the third electrical contact electrically with the display assembly via an electrically conductive adhesive ensures the connection reliability of the PCB and improves factory detection efficiency and improves the yield (Paragraph [0015] Line 6-7).

Regarding claim 21, the combination of Qiu, Zhou and Faucett fails to teach a system, wherein the display assembly includes a lead, and the electrically conductive adhesive is sandwiched between the lead and the third electrical contact.
WANG teaches a circuit testing technology, especially relates to a three-electrode liquid crystal module for printed circuit board (Printed circuit board (PCB) of the detection device (Paragraph [0001] Line 1-2), wherein 
the display assembly includes a lead [1] (test adapter plate as the lead), and the electrically conductive adhesive [6] in Figure 3 is sandwiched between the lead [1] and the third electrical contact (three surface electrode) (the three-surface electrode in the same plane of the first electrode and the second electrode (as the electrical contact) through the conductive adhesive tape (6) with the test adapter plate (1) of the display module connection structure is connected with the three-surface electrode in the third electrode of the other plane through the flexible circuit board (7) and the test adapter plate (1); Paragraph [0011] Line 3-6; Figure 3 shows the display assembly includes a lead [1] (test adapter plate as the lead), and the electrically conductive adhesive [6] in Figure 3 is sandwiched between the lead [1] and the third electrical contact (three surface electrode)). The purpose of doing so is to ensure the connection reliability of the PCB and to improve factory detection efficiency and improves the yield.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu, Zhou and Faucett in view of WANG, because WANG teaches to include a lead ensures the connection reliability of the PCB and improves factory detection efficiency and improves the yield (Paragraph [0015] Line 6-7).


Regarding claim 22, QIU teaches a system, wherein 
the first electrical contact, the second electrical contact, and the third electrical contact are golden fingers (it also can be the pressing block 41 of the lower end surface is provided with an elastic strip 46, elastic strip 46 is silicon rubber strip or plastic strip, wherein the elastic strip 46 of width less than 41 of the width of the end face, and the flexible circuit board golden finger (connecting finger) is equal to the width. crimping device 4 when performing compression, the elastic strip 46 and the flexible circuit board is made of flexible connection; Paragraph [0026] Line 9-13).
.
Regarding claim 23, QIU teaches a system, wherein 
the pressing portion is connected with the pressing unit (as shown in Figure 3, crimping device 4 comprises a block 41, pressure platform 42, pressure block supporting plate (43) and a weight block 44, the pressing end 41 of the pressing support plates 43 fixing joint, a weight block (44) is set on the pressure support plates 43. pressing block support plate 43 is connected through the supporting spring and the metal column 45 with pressure platform 42, supporting spring sleeve here on the metal post, printed circuit board 1, connection device 3 and display screen 2 of the chip on film 21 is set on the pressing 41 pressing surface of the pressing platform 42 between; Paragraph [0026] Line 1-9).
The combination of Qiu, Zhou and Faucett fails to teach that the judging unit is communicated with the testing unit.
WANG teaches a circuit testing technology, especially relates to a three-electrode liquid crystal module for printed circuit board (Printed circuit board (PCB) of the detection device (Paragraph [0001] Line 1-2), wherein 
the judging unit is communicated with the testing unit (When using this utility model of three-surface electrode liquid crystal module for detecting device of PCB, the three-surface electrode liquid crystal module through conductive strip and flexible circuit board connected to the test adapter plate, then the testing adapter board fixed in the lower pressure plate, and then after testing PCB for locating and fixing through locating column and a conductive strip. after installing the waiting for testing PCB, the upper plate rotates approximately 180 degrees, substantially parallel to the lower pressure plate, and then using the clamp and the lower pressure plate clamping, after testing PCB is stabilized at the time of clamping, then it can perform the corresponding testing operation, can through the test switching plate and the other end of the three-surface electrode liquid crystal module for displaying testing result; Paragraph [0030] Line 1-8; testing adaptor board as the testing unit is in contact with the three electrode of the display for testing). The purpose of doing so is to perform the corresponding testing operation to display the test result to determine if the circuit board is working or not. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu, Zhou and Faucett in view of WANG, because WANG teaches to communicate the judging unit with the testing unit performs the corresponding testing operation, displays the test result and determines if the circuit board is working or not (Paragraph [0030]). 

Regarding claim 26, QIU teaches a system, wherein 
the aligning portion [41] is a stop pin (the lower end surface is provided with an elastic strip 46, elastic strip 46 is silicon rubber strip or plastic strip, wherein the elastic strip 46 of width less than 41 of the width of the end face, and the flexible circuit board golden finger (connecting finger) is equal to the width. crimping device 4 when performing compression, the elastic strip 46 and the flexible circuit board is made of flexible connection; Paragraph [0026] Line 9-13; The strip can be anything and it can be a stop pin as strip also functions as a stop pin to stop aligning both the contact).


Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over  QIU et al. ‘760 U in view of WANG ‘197 U, Faucett ‘596 A and ZHOU ‘752 A, as applied to claim 11 above, and further in view of Kyrtsos in the US patent Number US 5105896 A.

Regarding claim 27, the combination of Qiu, Zhou, Faucett and Wang fails to teach a system, wherein the pressing portion is a press machine.
Kyrtsos teaches an apparatus and method for weighing and indicating the weight of the bulk material being transferred (Column 1 Line 7-9), wherein
the pressing portion is a press machine (A hydraulic cylinder, connected between the vehicle and the implement linkage, actuates the implement linkage. A pressure sensor detects the pressure of the hydraulic fluid within the hydraulic cylinder and responsively produces a first signal. A controller receives the first signal, responsively calculates a pressure differential, and determines the payload weight as a function of the pressure differential; Column 2 Line 30-37). The purpose of doing so is to calculate the pressure properly to align the contact for determining the abnormality of the display.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Qiu, Zhou, Faucett and Wang in view of Kyrtsos, because Kyrtsos teaches to include a press machine can calculate the pressure properly to align the contact for determining the abnormality of the display.

Regarding claim 28, the combination of the combination of Qiu, Zhou, Faucett and Wang fails to teach a system, wherein the pressing portion is a hydraulic press machine.
Kyrtsos teaches an apparatus and method for weighing and indicating the weight of the bulk material being transferred (Column 1 Line 7-9), wherein
the pressing portion is a hydraulic press machine (A hydraulic cylinder, connected between the vehicle and the implement linkage, actuates the implement linkage. A pressure sensor detects the pressure of the hydraulic fluid within the hydraulic cylinder and responsively produces a first signal. A controller receives the first signal, responsively calculates a pressure differential, and determines the payload weight as a function of the pressure differential; Column 2 Line 30-37). The purpose of doing so is to calculate the pressure properly to align the contact for determining the abnormality of the display.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Qiu, Zhou, Faucett and Wang in view of Kyrtsos, because Kyrtsos teaches to include a hydraulic press machine can calculate the pressure properly to align the contact for determining the abnormality of the display.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866